Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior arts submitted on March 2, 2020 and March 11, 2020 have been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (2017/0139413).
As per claim 1, James discloses a method which includes the steps of identifying a current location and a destination location of a vehicle (see at least figure 1; paragraphs 0016 and 0036); predicting a stowage parameter based on the current and destination locations (see at least figure 7; paragraph 0097); and actuating a vehicle component based on the stowage parameter (see at least paragraphs 0055 and 0056).
As per claim 2, James discloses that the vehicle component is a stowage element (see at least figure 5 and paragraph 0057).
As per claim 3, James discloses that the step of predicting the stowage parameter based on a characteristic of an object as well as one or both of the current and destination locations in the vehicle (see at least figure 8; paragraphs 0114-0117).
As per claim 4, James discloses that the predicting one stowage parameter for each object of a plurality of objects (see at least paragraphs 0116 and 0117).
As per claim 5, James further discloses the receiving a message from a user device, and predicting the stowage parameter based on the message from the user device (see at least figure 3; paragraphs 0031-0034).
As per claim 6, James discloses that further comprising predicting the stowage parameter based on a vehicle activity log (see at least paragraphs 0034, 0046, 0048, 0049 and 0086).
As per claim 7, James discloses that the predicting the stowage parameter based user input (see at least paragraphs 0036 and 0091).
As per claim 8, James discloses the limitation of this claim in at least figure 5, paragraphs 0056 and 0057.
As per claim 9, James discloses that the predicting the stowage parameter by applying rules derived from machine learning (see at least paragraph 0048).
With respect to claims 10-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Calver et al. (7,421,112), Mishima et al. (7,499,802), Jesson et al. (7,746,379), Bolton et al. (10,387,822), McQuade et al. (2011/0068954), Wittorf (2012/0053785) and Wittorf et al. (2012/0259509).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
June 3, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661